DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment and argument filed Jan 12, 2021, in response to the final rejection, are acknowledged and have been fully considered. 
Applicant has argued and amended the claims commensurate therewith, to require in the independent claims that the material is (i) from an ethanol-extracted mixture of materials and respective portions thereof to provide the multicomponent composition’s, (ii) that the material provides a therapeutically effective amount for diabetic liver necrosis-and-fibrosis treating, and (iii) in the method, reciting such composition as an orally-administered composition has been fully considered and found to be persuasive over the pending grounds of rejection. Accordingly, the grounds of rejection under 35 USC § 101 and 35 USC § 112 are withdrawn. Any other previous rejection or objection not mentioned herein is withdrawn.

Examiner’s Comment
Claims 1-21 have been examined on the merits and found allowable (as amended within the Examiner's Amendment below).   



Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Yu-Te Chen on February 4, 2021.

In the Claims:
In claim 1 at line 3, the phrase “includes a mixture” has been amended to recite the following:   --a mixture of--.

In claim 10 at line 1, the phrase “A method used for” has been amended to recite the following:   --A method of--. 

In claim 19 the term “ROS (Reactive Oxygen Species)” has been amended to recite the term:   --Reactive Oxygen Species (ROS)--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to a herbal composition having therapeutically effective amounts of an ethanol-extracted mixture of D. nobile, A. camphorarta, P. ginseng, R. glutinosa, S. miltiorrhiza, P. aspergillum, P. mirifica, S. chinensis, and G. uralensis, which as claimed are so obtained from the respective root, rhizome, fruiting bodies, or whole plant pats thereof, and to a method of orally administering thereof to effect treatment of diabetes with liver necrosis, which such a composition having the effect, as claimed, and a method of treating therewith was not taught or reasonably suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Claims 1-21 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054.  The examiner can normally be reached on Mon.-Fri. 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AARON J KOSAR/Primary Examiner, Art Unit 1655